


PROMISSORY NOTE
(MEZZANINE)
$25,000,000.00    November 14, 2012


FOR VALUE RECEIVED RUDGATE VILLAGE HOLDINGS, LLC, RUDGATE CLINTON HOLDINGS, LLC,
AND RUDGATE CLINTON ESTATES HOLDINGS, LLC, each a Delaware limited liability
company, as maker, having its principal place of business at 201 W. Big Beaver
Road, Suite 720, Troy, Michigan 48084-5297 (together with its permitted
successors and assigns, collectively, “Borrower”), hereby unconditionally
promises to pay to the order of SUN RUDGATE LENDER LLC, a Michigan limited
liability company, having an address at 27777 Franklin Road, Suite 200,
Southfield, Michigan 48034 (together with its successors and assigns,
collectively, “Lender”), or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of TWENTY FIVE MILLION AND
00/100 DOLLARS ($25,000,000.00), or so much thereof as is advanced pursuant to
that certain Mezzanine Loan Agreement dated the date hereof between Borrower and
Lender (as the same may be amended, modified, supplemented, replaced or
otherwise modified from time to time, the “Loan Agreement”), in lawful money of
the United States of America, with interest thereon to be computed from the date
of this Promissory Note (Mezzanine) (the “Note”) at the interest rate specified
in the Loan Agreement, and to be paid in accordance with the terms of this Note
and the Loan Agreement. All capitalized terms not defined herein shall have the
respective meanings set forth in the Loan Agreement.
ARTICLE 1: PAYMENT TERMS
Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note required to be paid under the Loan Agreement and all
other amounts due under the Loan Agreement and other Loan Documents from time to
time outstanding without relief from valuation and appraisement laws at the
rates and at the times specified in the Loan Agreement and the outstanding
balance of the principal sum of this Note and all accrued and unpaid interest
thereon and all other amounts due under the Loan Agreement and other Loan
Documents shall be due and payable on the Maturity Date.
ARTICLE 2: DEFAULT AND ACCELERATION
The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default (after giving effect to all applicable notice and cure
periods).
ARTICLE 3: LOAN DOCUMENTS
This Note is secured by the Pledge and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Pledge and
the other Loan Documents are




--------------------------------------------------------------------------------




hereby made part of this Note to the same extent and with the same force as if
they were fully set forth herein. In the event of a conflict or inconsistency
between the terms of this Note and the Loan Agreement, the terms and provisions
of the Loan Agreement shall govern.
ARTICLE 4: SAVINGS CLAUSE
Notwithstanding anything to the contrary contained herein, (a) all agreements
and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
interest, the interest contracted for, charged or received by Lender shall never
exceed the Maximum Legal Rate or amount, (b) in calculating whether any interest
exceeds the Maximum Legal Rate, all such interest shall be amortized, prorated,
allocated and spread over the full amount and term of all principal indebtedness
of Borrower to Lender, and (c) if through any contingency or event, Lender
receives or is deemed to receive interest in excess of the Maximum Legal Rate,
any such excess shall be deemed to have been applied toward payment of the
principal of any and all then outstanding indebtedness of Borrower to Lender, or
if there is no such indebtedness, shall immediately be returned to Borrower.
ARTICLE 5: NO ORAL CHANGE
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
ARTICLE 6: WAIVERS
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower
or any other Person who may become liable for the payment of all or any part of
the Debt under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a limited liability company, the agreements
herein contained shall remain in force and be applicable, notwithstanding any
changes in the individuals comprising the limited liability company, and the
term “Borrower,” as used herein, shall include any alternate or successor
limited liability company, but any predecessor limited liability company shall
not thereby be released from any liability. (Nothing in the foregoing sentence
shall be construed as a consent to, or a waiver of, any prohibition or
restriction on transfers of interests in such limited liability company which
may be set forth in the Loan Agreement, the Pledge or any other Loan Document.)

    2

--------------------------------------------------------------------------------




ARTICLE 7: TRANSFER
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral granted, pledged or assigned
pursuant to the Loan Documents, or any part thereof, to the transferee who shall
thereupon become vested with all the rights herein or under Legal Requirements
given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.
ARTICLE 8: EXCULPATION
The provisions of Section 11.22 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
ARTICLE 9: GOVERNING LAW
(A)    THIS NOTE WAS NEGOTIATED IN THE STATE OF MICHIGAN, AND MADE BY BORROWER
AND ACCEPTED BY LENDER IN THE STATE OF MICHIGAN, AND THE PROCEEDS OF THIS NOTE
WERE DISBURSED FROM THE STATE OF MICHIGAN, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MICHIGAN APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF MICHIGAN.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE COUNTY OF OAKLAND, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.





    3

--------------------------------------------------------------------------------




ARTICLE 10: NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Section 11.6 of the Loan Agreement.
ARTICLE 11: SUCCESSORS AND ASSIGNS
This Note shall be binding upon, and shall inure to the benefit of, Borrower and
Lender and their respective successors and permitted assigns. Lender may sell,
assign, pledge, participate, transfer or delegate, as applicable, to one or more
Persons, all or a portion of its rights and obligations under this Note and the
other Loan Documents. Any assignee or transferee of Lender shall be entitled to
all the benefits afforded to Lender under this Note. Borrower shall not have the
right to assign, delegate or transfer its rights or obligations under this Note
without the prior written consent of Lender, and any attempted assignment,
delegation or transfer without such consent shall be null and void.

[NO FURTHER TEXT ON THIS PAGE]





























    4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.
BORROWER:

RUDGATE VILLAGE HOLDINGS, LLC
By: Rudgate Manager, LLC, a Michigan limited liability company
Its: Manager


By: /s/ Graham A. Orley
Name: Graham A. Orley, Co-Manager


By: /s/ Gregg L. Orley
Name: Gregg L. Orley, Co-Manager


RUDGATE CLINTON HOLDINGS, LLC
By: Rudgate Manager, LLC, a Michigan limited liability company
Its: Manager


By: /s/ Graham A. Orley
Name: Graham A. Orley, Co-Manager


By: /s/ Gregg L. Orley
Name: Gregg L. Orley, Co-Manager


RUDGATE CLINTON ESTATES HOLDINGS, LLC
By: Rudgate Manager, LLC, a Michigan limited liability company
Its: Manager


By: /s/ Graham A. Orley
Name: Graham A. Orley, Co-Manager


By: /s/ Gregg L. Orley
Name: Gregg L. Orley, Co-Manager



    5